DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the communication filed on September 15, 2020.  Claim 1 was originally received for consideration.  No preliminary amendments have been received.
2.	Claim 1 is currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossman (U.S. Patent 10,484,331).

Regarding claim 1, Rossman discloses: 
	A security system (column 10, lines 47-50:  virtual security appliance) comprising a virtualized centralized firewall (column 10, lines 47-50:  the virtual security appliance can be a firewall) configured to be managed by an Internet Security Provider (column 5, lines 33-50:  a service provider enables the use of virtualized firewalls) and providing security services respectively to multiple customers of the ISP (column 5, lines 33-55:  providing service to different customers), each of the customers having access to manage the services provided to them (column 6, lines 15-26, column 8, lines 50-60, column 9, lines 15-30:  an interface is provided which allows the customer to provision the security appliances). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
10/21/2021               Primary Examiner, Art Unit 3649